Exhibit 10.3

Participant Name

Restricted Stock Unit Participation Agreement

This Restricted Stock Unit Participation Agreement (the “Agreement”) is dated as
of this             day of             , 20            and sets forth the terms
and conditions of the Award described below made by Heidrick & Struggles
International, Inc. (the “Company”) to             (the “Participant”), pursuant
to the 2007 Heidrick & Struggles GlobalShare Program, (the “Program”).

As of             , 20            (the “Grant Date”), the Company has granted
            Restricted Stock Units (“RSUs”) to the Participant as set forth
herein. The RSUs are granted pursuant to the Program and are governed by the
terms and conditions of the Program. All defined terms used herein, unless
specifically defined in this Agreement, have the meanings assigned to them in
the Program. The Participant agrees to be bound by all terms and conditions of
the Agreement and the Program, and has received and reviewed a copy of the
Program and the Prospectus for the Program dated November 16, 2007.

The RSUs granted under this Agreement shall not become valid or enforceable
unless and until the Participant executes the Agreement and it is accepted by
the Company. By the Participant’s signature and the Company’s signature below,
the Participant and the Company agree that this constitutes the signature page
of the Agreement. Participant further agrees that the RSUs are granted under and
governed by the terms and conditions of the Agreement and the Program.
Agreements that are not signed and returned are considered null and void.

IN WITNESS WHEREOF, the parties hereto have duly executed the Agreement as of
the date first set forth above.

 

  Name:         Participant Name

 

Heidrick & Struggles International, Inc. By:       Name:   Title:     General
Counsel



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements of the Participant herein
provided and pursuant to the Program, the parties agree as follows:

1. Definitions. All capitalized terms used herein, unless specifically defined
herein, shall have the same meanings as established in the Program.

“Cause” means (a) the willful and continued failure by the Participant to
substantially perform his or her duties and obligations to the Company (other
than any such failure resulting from any physical or mental condition, whether
or not such condition constitutes a Disability) or (b) the willful engaging by
the Participant in misconduct that is materially injurious to the Company,
monetarily or otherwise.

“Disability” means (a) a physical or mental condition entitling the Company to
terminate the Participant’s employment pursuant to an employment agreement
between the Participant and the Company or (b) in the absence of such a
provision, a physical or mental incapacity of a Participant which would entitle
the Participant to benefits under the long term disability plan maintained by
the Company for its U.S. employees (regardless of whether the Participant is
actually covered by such plan).

“Good Reason” means, without a Participant’s express written consent, the
occurrence of any of the following events:

(a) a material diminution in the duties or responsibilities of the Participant;

(b) a material reduction by the Company of the Participant’s base salary or
annual bonus opportunity;

(c) the failure by the Company to pay the Participant his or her current
compensation, or any compensation deferred under any plan, agreement or
arrangement of or with the Company when such compensation is due; or

(d) a change in the Participant’s principal work location to a location that is
more than 50 miles from the Participant’s principal work location immediately
prior to such change.

A Participant must deliver notice to the Company no later than 90 days following
the occurrence of the circumstance that constitutes Good Reason. The Company
shall be provided a 30-day period following the receipt of such notice to cure
the circumstances that give rise to Good Reason. If, during the cure period,
such circumstance is remedied, the Participant will not be permitted to
terminate employment for Good Reason as a result of such circumstance. If, at
the end of the cure period, the circumstance that constitutes Good Reason has
not been remedied, the Participant will be entitled to terminate employment for
Good Reason during the 30-day period that follows the end of the cure period. If
the Participant does not terminate employment during such 30-day period, the
Participant will not be permitted to terminate employment for Good Reason as a
result of such event.

2. Participation. Pursuant to the Program and contingent upon the execution of
the Agreement, the Company hereby grants to the Participant             RSUs
subject to the terms and conditions herein. As a material condition and
inducement to the Company’s grant of RSUs to the Participant, the Participant
agrees that he or she has received and reviewed the Program and the Prospectus,
and further agrees to be bound by all of the terms and conditions of the
Agreement and the Program, as may be amended by the Company from time to time.



--------------------------------------------------------------------------------

3. Vesting of RSUs.

 

  a. Subject to Section 3(b) and Section 4 below, all RSUs granted under the
Agreement shall vest in accordance with the schedule set forth below; provided
the Participant has been in Continuous Service through each vesting date. For
purposes of the Agreement, “Continuous Service” shall mean the Participant’s
service with the Company or any Subsidiary or Affiliate as an employee, or the
Participant’s service as a member of the Board of Directors of the Company, has
not been interrupted or terminated, and shall include any period during which
the Participant is on an approved leave of absence from the Company or its
Subsidiaries or Affiliates.

 

Vesting Date

   Number of Shares Vesting

 

 

  b. Notwithstanding the terms of Section 3(a) above, if the Participant’s
Continuous Service is terminated as a result of the Participant’s death or
Disability, all RSUs granted to the Participant under the Agreement will
immediately vest.

 

  c. In the case of a Participant who is both an employee of the Company or any
Subsidiary or Affiliate and a member of the Board of Directors of the Company,
Continuous Service shall not end until the Participant’s service as both an
employee and a director terminates.

4. Change-in-Control

 

  a. Unless the Committee determines otherwise, upon a Change in Control if the
RSUs are Assumed (as defined below) by the entity effecting the Change in
Control (or a successor or parent corporation), the RSUs will vest as provided
in Section 3(a) or, if earlier, will become fully vested upon the termination of
the Participant’s employment during the two-year period beginning on the date of
a Change in Control, if such termination is due to: (i) a termination by the
Company without Cause or (ii) a voluntary termination by the Participant due to
the existence of Good Reason.

 

  b.

Unless the Committee determines otherwise, upon the occurrence of a Change in
Control, if the Restricted Stock Units are not Assumed by the entity effecting
the Change in Control (or a successor or parent corporation), the RSUs will
become fully vested on the date of the Change in Control. For each RSU covered
by this Agreement which then has not otherwise expired, the Participant will
receive a payment equal to the consideration (consisting of cash or other
property (including securities of a successor or parent corporation)) which
holders of Company Stock received (or will receive) in the Change-in-Control
transaction multiplied by each share of Company Shares represented by the RSUs
covered by

 

- 2 -



--------------------------------------------------------------------------------

  this Agreement that have then not otherwise expired. Such payment shall be
made in the same form as such consideration and at such date(s) as specified by
the Committee.

For purposes of this Agreement, RSUs will be considered assumed (“Assumed”) if
the following conditions are met: (1) RSUs are converted into a replacement
award in a manner that complies with Section 409A of the Internal Revenue Code
of 1986, as amended; (2) the replacement award contains provisions for scheduled
vesting and treatment on termination of employment (including the definition of
Cause and Good Reason) that are no less favorable to the Participant than those
in this Agreement, and all other terms of the replacement award (other than the
security and number of shares represented by the replacement award) are
substantially similar to those of this Agreement; and (3) the security
represented by the replacement award is of a class that is publicly held and
widely traded on an established stock exchange.

5. Characteristics of RSUs.

 

  a. RSUs are not Shares and the grant of RSUs shall provide only those rights
expressly set forth in the Agreement and the Program. The Participant is not
deemed to be a stockholder in the Company or have any of the rights of a
stockholder in the Company by virtue of the grant of RSUs.

 

  b. The Participant does not have voting rights or any other rights inherent to
the ownership of Shares, including the rights to dividends (other than as
provided in Section 10), or other liquidating or non-liquidating distributions,
by virtue of being granted RSUs.

 

  c. Neither the RSUs nor any right hereunder or under the Program shall be
transferable or be subject to attachment, execution or other similar process. In
the event of any attempt by the Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the RSUs or of any right hereunder or under
the Program, except as provided for in the Program, or in the event of any levy
or any attachment, execution or similar process upon the rights or interest
conferred by the RSUs, the Company may terminate the RSUs by notice to the
Participant and the RSUs and any related rights, including the right to dividend
equivalents as described in Section 10, shall thereupon be cancelled.

6. Effect of Vesting.

 

  a. If, and at the time, the Participant’s RSUs vest under the terms of
Section 3 or Section 4, such Participant shall receive as full consideration for
the RSUs a number of Shares equal to the number of RSUs which vested on such
date.

 

  b. The RSUs granted to the Participant shall be maintained in a bookkeeping
account with the custodian appointed by the Committee from time to time (the
“Custodian”) for such Participant if and until the RSUs are converted into
Shares pursuant to this Section 6, at which time the Shares shall be issued to
the Participant in accordance with Section 9 below.

 

- 3 -



--------------------------------------------------------------------------------

7. Forfeiture of RSUs. Subject to the next following sentence, the Participant’s
RSUs shall be forfeited to the Company upon the Participant’s termination of
Continuous Service with the Company and its Subsidiaries and Affiliates (a) for
any reason other than the Participant’s death or Disability that occurs prior to
the date the RSUs vest as provided in Section 3 above or (b) for any reason
other than the Participant’s termination by the Company without Cause or the
Participant’s voluntary termination due to the existence of Good Reason, in
either case during the two-year period beginning on the date of a Change in
Control, as provided in Section 4 above. The foregoing provisions of this
Section 7 shall be subject to the provisions of the Company’s Bonus, Restricted
Stock Unit and Bonus Cash Deferral Retirement Policy (the “Retirement Policy”),
and any other Company plan or written employment, severance or similar agreement
that has been or may be executed by the Participant and the Company, and the
provisions in such Retirement Policy or agreement concerning the vesting of RSUs
in connection with the Participant’s termination of Continuous Service shall
supercede any inconsistent or contrary provision of this Section 7.

8. Compensation Recovery. The Participant’s RSU will be subject to any clawback
policy developed by the Board of Directors or Human Resources and Compensation
Committee that is consistent with applicable law.

9. Delivery of Shares to the Participant. As soon as practicable after the RSUs
vest and are converted into Shares, and subject to Section 11, the Custodian
shall, without transfer or issue tax or other incidental expense to the
Participant, deliver to the Participant by first-class insured mail addressed to
the Participant at the address shown on page 1 or the last address of record on
file with the Custodian, (a) a statement from the Custodian referencing the
number of Shares held in the Participant’s name in a book entry account, or
(b) at the Participant’s request, certificate(s) for the number of Shares as to
which the RSUs vested. In any event, Shares due the Participant shall be
delivered as described above no later than March 15 of the year following the
calendar year in which such RSUs vest.

10. Dividend Equivalents. The Company shall credit the Participant’s RSU account
with an amount equal to the dividends, if any, that would be paid with respect
to the unvested RSUs as if the RSUs were actual Shares to a shareholder as of
the Record date. Such amount shall be credited to the Participant’s RSU account
at the same time dividends are paid with respect to the Shares, shall be subject
to the vesting and forfeiture provisions set forth in Sections 3, 4 and 7 of the
Agreement, and shall be paid to the Participant in cash, on the first payroll
date following when the Participant’s related RSUs vest and are issued as Shares
to the Participant, or as soon as practical thereafter.

 

  11. Tax Withholdings and Payments.

 

  a. The Company or any Subsidiary or Affiliate is authorized to withhold from
any payment to be made to the Participant, amounts of income tax withholding and
other taxes due in connection with compensation or any other transaction under
the Program, including the receipt of Shares under Section 6. The Participant
shall hold the Company harmless for any damages caused by his or her failure to
so comply and for any other damages caused by his or her actions or inactions.

 

  b.

The Participant may pay withholding taxes attributable to the receipt of Shares
in cash, by having Shares withheld by the Company from any Shares that would
otherwise be received by the Participant under the

 

- 4 -



--------------------------------------------------------------------------------

  Agreement (in which case, the number of Shares so withheld shall have an
aggregate Fair Market Value at the time of such withholding sufficient to
satisfy the applicable withholding taxes), or by any other method approved by
the Committee. If the Participant does not satisfy the withholding obligation by
cash payment within a reasonable time established by the Committee, the
Participant’s withholding obligation shall be satisfied by the Company’s
withholding of Shares from the vested RSUs.

 

  c. The Company shall deduct from the dividend equivalents paid to the
Participant pursuant to Section 10 the Participant’s withholding obligation
arising from such payment.

12. Miscellaneous.

 

  a. The granting of an Award under the Program and the Agreement shall impose
no obligation on the Company or any Subsidiary or Affiliate to continue the
employment relationship or any other relationship between it and the Participant
and shall not lessen or affect the Company’s, Subsidiary’s or Affiliate’s right
to terminate its relationship with the Participant. The Participant shall have
no claim to be granted any further or other Award under the Program, and there
is no obligation for uniformity of treatment of the Participants. The
Participant acknowledges and agrees that: (i) the Program is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (ii) the
grant of RSUs is voluntary and occasional and does not create any contractual or
other right to receive future grants of RSUs, or benefits in lieu of RSUs, even
if RSUs have been granted repeatedly in the past; (iii) all decisions with
respect to future RSU grants, if any, will be at the sole discretion of the
Company; (iv) participation in the Program is voluntary; (v) the RSUs are not a
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (vi) the future value of the underlying
shares is unknown and cannot be predicted with certainty; and (vii) in
consideration of the grant of RSUs, no claim or entitlement to compensation or
damages shall arise from termination of the RSUs or diminution in value of the
RSUs or Shares received upon vesting including (without limitation) any claim or
entitlement resulting from termination of the Participant’s active employment by
the Company or a Subsidiary or Affiliate (for any reason whatsoever and whether
or not in breach of local labor laws) and the Participant hereby releases the
Company and its Subsidiaries and Affiliates from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue such claim.

 

  b.

The Agreement shall, subject the terms hereof, terminate upon the forfeiture
and/or vesting of all RSUs and dividend equivalents granted to

 

- 5 -



--------------------------------------------------------------------------------

  the Participant hereunder, unless otherwise agreed upon by the parties hereto.

 

  c. The Agreement may be amended by the written agreement of the Company and
the Participant. Notwithstanding the foregoing, (i) the Company may amend, alter
or discontinue the Agreement, without the consent of the Participant so long as
such amendment, alteration or discontinuance would not impair any of the rights
or obligations under any Award theretofore granted to the Participant under the
Program; and (ii) the Committee may amend the Agreement in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws.

 

  d. The parties agree that the Agreement shall be governed by and interpreted
and construed in accordance with the laws of the United States and, in
particular, those of the State of Illinois without regard to its conflict of law
principles, as Illinois is the situs of the principal corporate office of the
Company. Furthermore, to the extent not prohibited under applicable law, and
unless the Company affirmatively elects in writing to allow the proceeding to be
brought (or itself brings such a proceeding) in a different venue, the parties
agree that any suit, action or proceeding with respect to the Program, the RSUs
or the Agreement shall be brought in the state courts in Chicago, Illinois or in
the U.S. District Court for the Northern District of Illinois. The parties
hereby accept the exclusive jurisdiction of those courts for the purpose of any
such suit, action or proceeding. Venue for any such action, in addition to any
other venue required or otherwise mandated by statute, will be in Chicago,
Illinois. Each party further agrees to waive any applicable right to a jury
trial, and expressly elects to have the matter heard as a bench trial.

 

  e. Unless waived by the Company, any notice to the Company required under or
relating to the Agreement shall be in writing and addressed to:

General Counsel

Heidrick & Struggles International, Inc.

233 South Wacker Drive

Suite 4200

Chicago, IL 60606-6303

13. Program Governs. All terms and conditions of the Program are incorporated
herein and made part hereof as if stated herein. If there is any conflict
between the terms and conditions of the Program and the Agreement, the terms and
conditions of the Program, as interpreted by the Committee, shall govern.

14. Data Privacy. By signing below, the Participant voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section 14. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data. However, the
Participant’s failure to provide the consent may affect the Participant’s
ability to participate in the Program. The Company and its Subsidiaries and
Affiliates hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth,
employee identification number,

 

- 6 -



--------------------------------------------------------------------------------

salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other rights or entitlements to shares of
stock in the Participant’s favor, for the purpose of managing and administering
the Program (“Data”). The Company, its Subsidiaries and its Affiliates will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Program,
and the Company and any of its Subsidiaries or Affiliates may each further
transfer Data to any third parties assisting in the implementation,
administration and management of the Program. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. The Participant authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Program, including any requisite transfer of such Data as may be required for
the administration of the Program and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Program. The
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Company;
however, by withdrawing consent, the Participant will affect his or her ability
to participate in the Program.

15. Execution of the Agreement.

 

  a. The Parties agree that this Agreement shall be considered executed by both
parties executing the Agreement as the first page hereof, which is a part
hereof.

 

  b. This Agreement, or any amendments thereto, may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

- 7 -